Citation Nr: 0837033	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a 
July 1, 2003, rating decision which denied entitlement to 
service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
September 1983 and from June 1988 to August 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that the July 2003 
rating determination was not the product of CUE.   

In April 2008, the veteran presented testimony before the 
Board in a video conference from Columbia, South Carolina; a 
transcript of that hearing is of record.   


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The July 2003 rating decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.


CONCLUSION OF LAW

The July 2003 rating decision, which denied the veteran's 
claim of entitlement to service connection for sleep apnea, 
was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.105(a), 3.400(k), 20.1400, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  

The general underpinning for the holding that the VCAA does 
not apply to CUE claims is that regulations and numerous 
legal precedents establish that a review for CUE is only upon 
the evidence of record at the time the decision was entered 
(with exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

Analysis

The veteran contends that the July 2003 was clearly and 
unmistakably erroneous and thus, warrants revision.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.  38 C.F.R. § 3.102.
 
At his hearing before the undersigned in April 2008, the 
veteran acknowledged that all available medical records were 
associated with the claims file when the July 2003 adverse 
rating determination was promulgated. 

Unfortunately, the veteran's allegations of CUE in the July 
2003 rating decision are not persuasive in the context of the 
controlling legal authority.  He asserts that he had sleep 
problems that were fully documented during service but that 
he was only provided sleeping pills.  He acknowledges that 
even though he was not diagnosed with sleep apnea until 2002, 
after his discharge from service, he claims his symptoms 
began during service and that he had sleep apnea during 
service.  At his hearing, he conceded that no examiner 
"specified" that his sleep apnea was related to service.  
Transcript at 6.  

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  A mere difference of opinion in the 
outcome of the adjudication or a disagreement as to how facts 
were weighed and evaluated does not provide a basis upon 
which to find that VA committed administrative error during 
the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The service treatment records are extensive but fail to 
disclose treatment for sleep apnea or a diagnosis or 
assessment of sleep apnea.  Even though the veteran reported 
sleep problems on Reports of Medical History dated in August 
1995, May 1999, and March 2000, no diagnosis of sleep apnea 
was rendered.  Moreover, the treatment records themselves 
were silent for complaints of sleep problems.  On his 
separation examination of May 2001, the veteran again 
reported trouble sleeping; however, the reviewing examiner 
only commented that the problem was manifested mostly at 
night.  No diagnosis or assessment of sleep apnea or, for 
that matter, any diagnosed sleep disorder, was generated.  

Post- service, while the record reflects that the veteran 
complained of sleep problems on a June 2001 VA examination, 
which he claimed existed since 1983; he was diagnosed with 
insomnia, which is not a disability subject to compensation.  
See 38 C.F.R. § 4.1; see also Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993) (A "disability" is a disease, injury, or 
other physical or mental defect.").  It was not until 
September 2002, that a first diagnosis (provisional) of sleep 
apnea was rendered.  

A January 2003 polysomnography report confirmed a diagnosis 
of mild rapid eye movement (REM) dependent sleep apnea with 
minimal desaturation.  Neither the sleep study nor subsequent 
VA outpatient treatment records associated the veteran's 
sleep apnea to service.  

The Board observes that the July 2003 adverse rating 
determination correctly noted the absence of a diagnosis of 
sleep apnea during service and that the disorder was not 
diagnosed within one year after service (albeit sleep apnea 
is not listed among those disorders subject to service 
connection on a presumptive basis).  The July 2003 rating 
also articulated that the veteran's "discharge physical 
examination do [sic] not indicate any sleep complications 
upon discharge. . ."  That latter reference in the July 2003 
rating constitutes some level of error in that the RO failed 
to take cognizance of the veteran's reported sleep problems 
upon separation.  

Notwithstanding, the record still does not demonstrate a 
diagnosis of sleep apnea during service or upon separation.  
Moreover, sleep disorders can be caused by any variety of 
causes, not limited to sleep apnea.  Thus, even with 
recognition of that error, it is not absolutely clear that a 
different rating result would have ensued based upon the 
evidence then of record.  Therefore, clear and unmistakable 
error is not established.

Even had further medical inquiry been previously warranted, 
any such deficiency would only constitute an imperfection 
with respect to the duty to assist.  It is well settled that 
a failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  

Further, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993). 

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the July 
2003 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The 
Board finds that there was no error which was undebatable and 
of the sort which, had it not been made would have manifestly 
changed the outcome at the time it was made.  Thus, the 
criteria for a finding of CUE have not been met and the 
veteran's motion to 


revise or reverse the July 2003 rating decision must be 
denied.

ORDER

The motion for CUE in a July 2003 rating decision that denied 
entitlement to service connection for sleep apnea is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


